— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 1975, which disqualified claimant from receiving benefits effective April 26, 1974 because he lost his employment through his own misconduct. Claimant’s excuse for leaving his security post, after having previously been warned of the consequences, was rejected by the board. The determinations of the board were factual and within its province, as were the issues of credibility, and, since they were supported by substantial evidence, they must be affirmed (Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.